Citation Nr: 9919831	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for hypertension, 
claimed as heart attacks, as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeal (Board) 
by means of a June 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran submitted a VA 21-526 that 
was received by the RO in March 1996 in which he apparently 
raises the issue of entitlement to service connection for 
carpal tunnel syndrome.  It also appears that he has raised a 
claim seeking a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  These matters are not presently before the 
Board, and therefore, they are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment due to mild or transient symptoms with 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress; 
additionally, his nightmares are controlled by continuous 
medication.

2.  The veteran's symptoms of PTSD are not shown to be 
indicative of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupation tasks, due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.

3.  The veteran's hypertensive disorder is not shown to be 
etiologically or causally related to the service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1998).

2.  A claim for service connection for a hypertensive 
disorder as secondary to service-connected PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his PTSD is more severe than 
currently rated, warranting an increased rating.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence and that and 
increased rating is not warranted.

The veteran established service connection for PTSD by means 
of a June 1998 rating decision, which assigned a 10 percent 
original disability rating.  That original rating is the 
subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  PTSD is evaluated pursuant to the criteria found 
in the General Rating Formula for Mental Disorders under 
Diagnostic Code 9411 of the Schedule.  38 C.F.R. § 4.130 
(1998).  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A rating of 30 percent 
is warranted where the evidence shows occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (1998).

A February 1998 VA psychology note indicates that the veteran 
displayed some PTSD symptoms.  The note indicates that, when 
he returned from Vietnam, the veteran was continuously 
restless and could not settle into a job for very long.  
While he had five marriages since separation from service, at 
the time of the examination the veteran had been married to 
his wife for ten years.  He stated that he occasionally had 
nightmares of mortar shelling in Vietnam.  He stated that he 
avoided all reminders of the war and would not go to any 
reunions, parades or other commemorations of military 
service.  He stated that he had a "short fuse" and angered 
easily.  He also complained of trouble sleeping, especially 
in the early morning, as he had a heart attack in the early 
morning which awoken him.  The examiner observed that the 
veteran appeared well groomed.  He was cooperative and 
oriented in all spheres.  His attention and concentration 
were shown to be good and his memory appeared intact.  
Similarly, his thoughts were goal-directed and logical with 
no evidence of a thought disorder.  While his affect was 
somewhat slightly flat, his insight and judgment appeared 
good.

In May 1998, a VA PTSD examination was conducted for 
compensation and pension purposes.  By history, the veteran 
related that his nightmares started during his Vietnam 
service.  Additionally, he had a difficult time adjusting to 
civilian life.  He stated that there had been some violence 
in his marriage, including pushing, shoving, slapping and 
"cuss fights;" however, he stated that there were "no real 
beatings."  While his local medical doctor prescribed Paxil 
and Ambien, the report indicates that the veteran had not 
sought specific treatment for any psychiatric disorders.  The 
veteran complained that his nightmares have worsened since 
his heart attack and that he has recurrent intrusive 
recollections.  While he complained of nightmares "almost 
nightly," he was vague about the specific contents of his 
nightmares.  While he noted difficulty staying asleep, this 
was helped by his medication.  He stated that he tries to 
avoid thinking of or talking about Vietnam, he does sometimes 
watch television shows about Vietnam.  While he stated that 
he had a difficult time remaining interested in activities, 
he does do some gardening.  He stated that he avoids being 
around people and ties to block out some of his memories of 
Vietnam.  Upon examination, he was neatly dressed, alert, 
fully oriented and cooperative.  He described his mood as 
"passive."  While he displayed some mild distress when 
talking about Vietnam, his affect was generally constricted.  
His speech rate and tone were unremarkable and his memory and 
concentration were adequate for the interview.  There was no 
evidence of a thought disorder and his insight and judgment 
were good.  He was noted to have no suicidal or homicidal 
ideation.  The examination report indicates that he showed 
some evidence of exaggeration to psychiatric testing and 
tends to be passive and grandiose.   The report indicates 
that he is probably oversensitive and feels that no one 
understands him.  The examiner felt that he displayed quite 
pronounced characterological qualities of narcissism, 
antisocial behavior, aggressive-sadistic and passive-
aggressive tendencies.  He was found to be competent to 
manage his financial affairs.  The examiner stated that his 
PTSD was not the cause of the veteran's unemployment.

The Board finds that the criteria for entitlement to a rating 
of 30 percent are not met.  The Board finds that the 
veteran's symptoms are productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  Additionally, the 
evidence shows that the veteran's condition is controlled by 
continuous medication.  The evidence does not show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.   He has remained with his 
family for many years.  Despite his tendency toward social 
isolation, the Board does not feel that the veteran's level 
of social and industrial impairment rises to the level of 
contemplated by a 30 percent evaluation.  Most notably, the 
veteran's judgment, cognition, abstract thinking, and thought 
processes are shown to be intact.

Therefore, the Board finds that the criteria for entitlement 
to an increased rating are not met pursuant to the criteria 
for the evaluation of PTSD as the Board finds that the 
overall picture of his symptomatology more nearly 
approximates the criteria for a rating of 10 percent, as he 
does not have many of the symptoms envisioned by the criteria 
for a rating of 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1998).

II.  Secondary Service Connection for Hypertension

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the U. S. Court of Appeals for 
Veterans Claims (Court), held that a well-grounded claim 
requires evidence of a current disability, an inservice 
disability, and a nexus or link between the two.

In the instant case, the evidence does not demonstrate that 
the veteran's hypertension, manifested by heart attacks, has 
a nexus or link to his service connected PTSD.  Since service 
connection cannot be granted for a disability that is not 
linked to an inservice disability, the Board must accordingly 
find that a claim for service connection for any such 
disability is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).  See also Rabideau v. Derwinski, 2 
Vet. App. 141 (1992), and Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

In the present case, the veteran developed PTSD based on his 
experience in combat during his service in Vietnam.  The RO 
has granted service connection for his PTSD, which is the 
only disability that has been granted service connection.  He 
now contends that his hypertension should be service 
connected as being secondary to his service-connected PTSD.  
In order to establish secondary service connection, the 
claimed disability must be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(1998).

The veteran was afforded a VA PTSD examination in May 1998.  
The VA physician examining him was asked to offer an opinion 
as to whether his heart attacks were due to PTSD.  The 
examination report indicates that the examining physician 
reviewed the veteran's claims folder when he formulated his 
conclusions.  The examiner stated that he was not aware of 
any data suggesting that PTSD causes heart attacks.  He 
further stated that it is "far more likely that [the 
veteran's] heart condition is related to family history of 
heart disease, and to his heavy alcohol and cigarette usage, 
all of which have been shown to be highly correlated with 
heart disease."

While the veteran argues that his hypertension was caused by 
his PTSD, there is no evidence in the veteran's claims folder 
that supports this position.  The Board notes that the 
veteran, while entirely competent to report his symptoms, 
both current and past, has presented no clinical evidence or 
medical opinions that would establish a secondary connection 
to his service-connected disability.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the secondary service connection of his current 
disabilities to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
In view of the foregoing, the Board must that the veteran's 
claim for service-connection on a secondary basis for 
hypertension is not well grounded.  The veteran's claim, 
accordingly, fails.


ORDER

An increased rating for PTSD above 10 percent disabling is 
denied.

The claim for service connection for hypertension secondary 
to PTSD is not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

